DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-11, 13-14, 17, 20-26, and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a magnetic element, comprising: a first electrically conductive coil, having a first annular surface and a second annular surface; a second electrically conductive coil, having a first annular surface and a second annular surface; a spacer, the first face being separated from the first annular surface of the first electrically conductive coil by a first gap, the first face not being parallel to the second face; a gap-setting feature between the spacer and the first electrically conductive coil, configured to set the width of the first gap;
wherein: a fluid path extends from the fluid inlet to the fluid outlet through the first gap, and
the magnetic element is configured to cause fluid to flow from an inner volume of the first electrically conductive coil through the first gap to an outer volume of the first electrically conductive coil, or from the outer volume of the first electrically conductive coil through the first gap to the inner volume of the first electrically conductive coil.
Claim 13 recites, inter alia, a toroidal magnetic element, comprising:
a first electrically conductive coil, having a first annular surface and a second annular surface;
a second electrically conductive coil, having a first annular surface and a second annular surface; a spacer, the first face being separated from the first annular surface of the first electrically conductive coil by a first gap, the first face not being parallel to the second face;
a gap-setting feature between the spacer and the first electrically conductive coil, configured to set the width of the first gap; wherein: the toroidal magnetic element comprises a plurality of coils including the first electrically conductive coil and the second electrically conductive coil,
a fluid path extends from the fluid inlet to the fluid outlet through the first gap, and the coils of the plurality of coils are arranged to form a torus.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837